DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-5, 7-10 and 12-15 are objected to because of the following informalities:  Generally, the claims as amended have not been properly submitted.  For example, the claim identifiers should read “currently amended”, not “currently amened”, as recited.  Also, the wording of the claims fails to refer accurately to the claims, as previously submitted.  For example, in claim 1, third to last line, “are configured to” should be underlined since the recitation is new, and “can” (previously recited in claim 1) should be bracketed.  Similar instances occur throughout the amended claims, and should be reviewed.  Claims 7 and 12 recite different verbiage than was present in prior versions.  In claim 10, the newly presented recitation of “wherein the controller…before assembly” on the last three lines is new and should be underlined.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The specification fails to disclose the components; i.e. the handle, adapter and cable component, being packaged “free of contamination before assembly”.  The specification merely recites that the components are in aseptic packaging prior to use, not specifically “before assembly”, as currently amended.  Further, the specification is silent that the components are “free from contamination”, although somewhat implied.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 6-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of the claims as amended is unclear.  For example, claim 1 recites a stapler comprising various components, and then adds conditions of the individual components prior to assembly.  Therefore, it is unclear as to whether a method of manufacture is being claimed, or the stapler, which is a combination of such components, irrespective of their condition prior to assembly.  New claim 15 is confusing.  Is the double negative of “is not configured to be free from contamination” meant to be 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0066912 to Barber et al.
  U.S. Patent Application Publication 2016/0066912 to Baber et al. discloses a reusable electrosurgical stapler 10 comprising a controller 100 including a control module/circuit board and a power source 90 comprising a battery power pack 92 that supports a number of batteries 98, a handle 14, and an interchangeable shaft assembly 200 (adapter) connected to the handle 14; wherein the controller 100 is directly mounted and detachably connected to the handle 14, the battery power pack 92 removably coupled to the circuit board/control module 100, wherein the power source provides electric energy and is replaceable, if desired. U.S. Patent Application Publication 2016/0066912 to Baber et al. further discloses a handle case 16, 18, a firing handle/safety trigger 32, indicator display 2488, return switch, outer tube 260, a rotation collar 202, knob 201 (Note: Fig. 7), and cartridge 304 at an end of adapter 200 (Note: Figs. 1-4), and that any number of specified parts or components of a device can 
However, U.S. Patent Application Publication No. 2016/0066912 to Baber et al. fails to explicitly disclose that any of the components “could be configured to be packaged in aseptic packaging prior to being assembled”, as best understood from the claims as amended, but does disclose the desirability of using clean, or sterilized components to avoid infection.  Further, it is well known in the area of surgery to sterilize components to be used prior to use, as well as to prepackage components of a surgical device prior to being assembled, such as staple cartridges.  Therefore, it would have been obvious to one skilled in the art to present the various components of U.S. Patent Application Publication No. 2016/0066912 to Baber et al., which are to be assembled, in a condition of being sterilized, or free from contamination in order to avoid the spread of germs or infection at a surgical site.  To utilize some components, such as a controller, CPU, monitor, etc. in a less contamination free state would have been obvious since to do so provides no new or unexpected results.
Claims 1-5, 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0066912 to Baber et al. in view of U.S. Patent Application Publication No. 2017/0086876 to Weiner et al.
U.S. Patent Application Publication No. 2016/0066912 to Baber et al., as set forth above, lacks the configuration of the cable component connecting the handle with the controller. U.S. Patent Application Publication No. 2017/0086876 to Wiener et al. discloses an electrosurgical system for sealing and cutting tissue, in which an electrosurgical generator module 100 (controller) drives an electrosurgical device 104, 106, 108 (equivalent to the handle as claimed) via a cable 144, wherein a surgical implement 122, 124, 125 (adapter) and a signal generator are detachably connected and together used many times, indicating that a cable assembly is used for transmitting instruction signals, wherein the device of U.S. Patent Application Publication No. 2017/0086876 to Wiener et al. further 
Additionally, U.S. Patent Application Publication No. 2016/0066912 to Baber et al. fails to explicitly disclose that any of the components “could be configured to be packaged in aseptic packaging prior to being assembled”, as best understood from the claims as amended, but does disclose the desirability of using clean, or sterilized components to avoid infection.  Further, it is well known in the area of surgery to sterilize components to be used prior to use, as well as to prepackage components of a surgical device prior to being assembled, such as staple cartridges.  Therefore, it would have been obvious to one skilled in the art to present the various components of U.S. Patent Application Publication No. 2016/0066912 to Baber et al., which are to be assembled, in a condition of being sterilized, or free from contamination in order to avoid the spread of germs or infection at a surgical site.  To utilize some components, such as a controller, CPU, monitor, etc. in a less contamination free state would have been obvious since to do so provides no new or unexpected results.
Response to Arguments
Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive. Applicant argues that the cited references fail to disclose the invention, as currently claimed.  It is the position of the Office that the sterilization and associated pre-packaging of surgical components prior to assembly and use is notoriously well known in the environment of surgery for the purpose avoiding the spread of germs and preventing infection of a surgical site.  Therefore, it would have been obvious to .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/               Primary Examiner, Art Unit 3731